Citation Nr: 1542875	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-17 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for lumbar stenosis with nerve damage to the bilateral lower extremities (back disability), and if so, entitlement to that benefit.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Department of Veterans Affairs

INTRODUCTION

The Veteran served on active duty from August 1942 to November 1944. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit on appeal.

In his substantive appeal, the Veteran requested a Board hearing and one was scheduled in May 2015.  Prior to his hearing, the Veteran (through his representative) cancelled his hearing request and asked that his claim be decided based on the evidence of record.  As such, his hearing request is deemed withdrawn.  

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A December 2007 rating decision most recently denied entitlement to service connection for a back disorder because it was not etiologically related to active service. 
 
 2.  The Veteran filed a notice of disagreement (NOD) to the December 2007 rating decision, and the RO issued a Statement of the Case (SOC) in January 2009.  The Veteran did not perfect an appeal.   

3.  Evidence received since the December 2007 rating decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the back disorder claim.

CONCLUSION OF LAW

Evidence received since the December 2007 rating decision is not new and material with respect to the service connection claim for lumbar stenosis with nerve damage to the bilateral lower extremities, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in June 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The June 2010 letter also described what the evidence must show to constitute new and material evidence.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection on a new and material basis.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

As to the Veteran's request to reopen his claim for entitlement to service connection for a back disorder, the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.  In reaching that conclusion, the Board notes that until a claim is reopened VA does not have a duty to obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran seeks to reopen his service connection claim for lumbar stenosis with nerve damage to the bilateral lower extremities.  

Service connection for the Veteran's low back disability with nerve damage was originally denied in a December 2007 rating decision.  The claim was denied because his low back disability and nerve damage of the bilateral lower extremities did not have their onset during service, nor were they shown to be related to his military service.  The Veteran filed a NOD and the RO issued a January 2009 SOC, but he did not perfect an appeal.  As such, the December 2007 rating decision became final.  

At the time of the December 2007 rating decision and January 2009 SOC, the evidence of record included: (1) the Veteran's service treatment records showing no treatment for any back or nerve complaints other a coccyx injury due to a parachute jump; (2) service personnel records; (3) February 1948 and February 1950 VA examination reports showing no complaints of a back disability with nerve damage in the bilateral lower extremities or other spine problems; (4) VA treatment records showing a diagnosis of severe spinal stenosis at L4/L5 due to facet osteoarthopathy degenerative disc bulge and grade 1 spondylolisthesis and moderate stenosis at L5/S1 with the first notations of back problems around 2006; (5) the Veteran's statements indicating that he injured his back during parachute jumps in service and his contentions that he self-treated back pain with aspirin; and (6) a November 2007 VA examination of spine noting his first documented treatment for back problems in 2006; conceding that he possibly injured his back during parachute jumps in service; showing a current low back disability with radicular symptoms; but finding no link between the current disability and his parachuting during military service.

Evidence received since the initial denial includes: (1) VA treatment records showing lumbar stenosis with nerve damage in the bilateral lower extremities; (2) a May 2008 private MRI report confirming the Veteran's diagnosis; (3) private treatment records during which the Veteran reported the onset of his back pain with radicular symptoms as having their onset in the 1950s; (4) a July 2009 prescription note from a VA physician indicating that the Veteran's noncompensable rating for  severe spinal stenosis should be rated 100 percent; and (5) the Veteran's statements contending that his current back disability had its onset following parachute jumps in service.  

For evidence to be new and material for the low back disability with nerve damage in the lower extremities claim, it would have to tend to show that the Veteran's current low back disability was incurred in service, or is otherwise related to his military service.  Again, it was conceded that the Veteran could have injured his back in service during parachute jumps.  

On review of the evidence above, the Board finds that the evidence received since December 2007, with respect to his claimed low back disability with nerve damage in the lower extremities, is not material to the claim.  Nothing in the added to the record relates to the reasons the claim was originally denied; i.e., nothing therein shows or implies that the Veteran has a current low back disability with nerve damage in the lower extremities that is attributable to event, injury, or disease during service.  

The evidence includes mostly duplicate records and treatment for recent symptoms that does not show or imply any relationship between those symptoms and active service.  The Board has also considered the Veteran's lay statements that his low back disability with nerve damage in the lower extremities is related to his military service, but these statements were merely cumulative of his statements of record at the time of the December 2007 rating decision.  The Board has also considered the July 2009 prescription note from the Veteran's VA physician noting that his severe stenosis should be rated 100 percent disabling.  This note was not of record during the December 2007 rating decision, but it is essentially a notation of the current severity of the Veteran's low back disability.  This note on the prescription form does not link the Veteran's low back disability with nerve damage in the lower extremities to his military service, it merely notes that it should be rated at 100 percent instead of noncompensable.  In other words, the physician provided an opinion only to the severity of his spinal stenosis based on the erroneous assumption that he was already in receipt of service connection for his low back disability and associated nerve problems.   

The Board has considered the low back disability with nerve damage in the lower extremities claim in light of Shade, 24 Vet App 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since December 2007 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the low back disability with nerve damage in the lower extremities claim. 

Although the additional treatment records, prescription note, and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim for service connection for low back disability with nerve damage in the lower extremities.  Accordingly, the additional evidence received since December 2007 is not new and material and the claim may not be reopened. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received; the claim to reopen service connection for lumbar stenosis with nerve damage to the bilateral lower extremities is not reopened.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


